Title: To James Madison from John Parker, December 1816
From: Parker, John
To: Madison, James



Frankfort Decr: 1816.

We whose names are hereunto annexed, being representatives in the State Legislature from the Congressional District composed of the Counties of Fayette Woodford and Jessamine, recommend to Your Consideration John T Mason Esqr for the Office of District Judge for the State of Kentucky.
We do not hesitate to give our testimony in favour of Mr. Masons claims to this office, and to say that his talents and integrity entitle him to the Confidence & Patronage of the Government.
And it is our decided Opinion that the Appointment of Mr. Mason will meet the warm and general approbation of the people of the Counties we respectively Represent.

Jno. Parker
James Wuest

